               Case 8:20-cv-02118-PX Document 83 Filed 10/21/20 Page 1 of 2
                                                                         U.S. Department of Justice
                                                                         United States Attorney
                                                                         District of Maryland
                                                                         Southern Division

Jane E. Andersen                   Mailing Address:                      Office Location:           DIRECT: 301-344-4516
Assistant United States Attorney   6500 Cherrywood Lane, Suite 200       6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
Jane.Andersen@usdoj.gov            Greenbelt, MD 20770-1249              Greenbelt, MD 20770-1249      FAX: 301-344-4516




                                                                     October 21, 2020


Honorable Paula Xinis
United States District Judge
United States District Court, District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Dear Judge Xinis:

        Please accept this status report on behalf of the parties, providing an update to the Court
regarding the defendants’ plan, as set forth in defendants’ letter requesting a conference, filed on
October 9, 2020 (ECF No. 76) and as discussed during the October 19, 2020 conference, to return
the (c)(8) I-765 applications that were submitted after August 25, 2020 without a biometric service
fee or a request for a fee waiver, or with an incorrect biometric service fee, and have not otherwise
been identified as being a member of CASA de Maryland, Inc. (“CASA”) or the Asylum Seeker
Advocacy Project, Inc. (“ASAP”). As of October 21, 2020, there are approximately 22,000 Form
I-765s that fall into this category and are currently being held in a lockbox (“pending
applications”).

       First, the parties have agreed upon the substance of the M-180 Notice that will be included
with the returned pending applications, as discussed during the October 19, 2020 conference with
the court. The parties are still discussing whether the M-180 Notice will include Spanish translation
of some of the English text.

        Second, defendants have agreed to continue to accept A-numbers from plaintiffs of CASA
and ASAP members until 10:00 a.m. on October 26, 2020, and will make reasonable attempts to
identify whether those individuals have a pending (c)(8) applications. If identified, defendants will
process those identified applications in accordance with the preliminary injunction and these
applications will not be returned.

        Third, because the process addressed above may take several days, defendants will begin
to return the pending applications beginning on October 30, 2020. Plaintiffs acknowledge that
cases pending in the lockbox will continue to accumulate until this date. All cases pending in the
lockbox as of October 30, 2020 will be returned with the M-180 Notice regardless of the date
returned. Defendants estimate that approximately 1000 of the pending applications will be
          Case 8:20-cv-02118-PX Document 83 Filed 10/21/20 Page 2 of 2

prepared for return and mailed with their entire application packets to the applicants each business
day. For any case processed after October 30, 2020 through November 13, 2020, the M-180
Notice will be included in any return.

       Fourth, the parties understand that the Court clarified during the October 19, 2020
conference, that to obtain the benefit of the preliminary injunction, a CASA or ASAP member
must be a member at the time the relevant application is filed.

       Finally, while the parties are continuing to work together on other issues related to the
implementation of the preliminary injunction, these unresolved issues do not prevent the agency
to proceed with returning the pending applications as addressed above.

         Plaintiffs’ counsel has approved this letter and authorized the undersigned to submit this
letter as the parties’ status report.

                                                     Respectfully submitted,


                                                     Robert K. Hur
                                                     United States Attorney


                                                     ____/s/___________________________
                                                     Jane E. Andersen
                                                     Assistant United States Attorney
                                                     Counsel for Defendants




                                                 2
